EXHIBIT 10.3


COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
2017 INCENTIVE AWARD PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Cognizant Technology Solutions Corporation, a Delaware corporation (the
“Company”), pursuant to its 2017 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”) an
award of performance-based restricted stock units (the “PSUs”) subject to
performance- and service-vesting requirements. The PSUs are subject to the terms
and conditions set forth in this Performance-Based Restricted Stock Unit Award
Grant Notice (the “Grant Notice”), the Performance-Based Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Agreement”) the Plan and the
special provisions for Participant’s country of residence, if any, attached
hereto as Exhibit B (the “Foreign Appendix”), each of which is incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the
Agreement.
Participant:
 
Grant Date:
 
Target Number of PSUs:
 
Type of Shares Issuable:
 
Vesting Schedule:
 
Performance Period:
 
Performance Milestones:
 
Performance-Vesting Schedule:
 
Performance-Vesting Procedures:
 
Service-Vesting:





To accept the award of PSUs, Participant shall log into Participant’s online
brokerage account established at the Company-designated brokerage firm for
Participant’s awards under the Plan and follow the procedure set forth on the
brokerage firm’s website to accept the terms of this award. In addition,
Participant shall cause his or her spouse, civil union partner or registered
domestic partner, if any, to execute the spousal consent on such website.
Currently, the Company-designated brokerage firm is E*TRADE and the applicable
website is www.etrade.com.
If Participant fails to follow the procedure set forth in the preceding
paragraph, and does not notify the Company within thirty (30) days following the
Grant Date that Participant does not wish to accept the award of PSUs, then
Participant will be deemed to have accepted the award of PSUs, and agreed to be
bound by the terms of the Plan, the Grant Notice, the Agreement and the Foreign
Appendix.
By Participant’s acceptance of this award of PSUs, Participant agrees to be
bound by the terms and conditions of the Plan, the Agreement, the Grant Notice
and the Foreign Appendix. Participant has reviewed the Agreement, the Plan, the
Grant Notice and the Foreign Appendix in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing the Grant Notice and fully
understands all provisions of the Grant Notice, the Agreement, the Foreign
Appendix and the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, the Grant Notice, the Agreement or the
Foreign Appendix.
COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
By:
 
 
 
Print Name:
 
 
 
Title:
 
 
 












--------------------------------------------------------------------------------





EXHIBIT A
TO PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD GRANT NOTICE
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of PSUs set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan and the Foreign Appendix. The PSUs are
subject to the terms and conditions set forth in this Agreement, the Plan and
the Foreign Appendix, if applicable, each of which is incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II.
AWARD OF PERFORMANCE-BASED RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
2.1    Award of PSUs and Dividend Equivalents.
(a)    In consideration of Participant’s past and/or continued employment with
or service to any member of the Company and its Subsidiaries (the “Company
Group”) (each such member, a “Company Group Member”) and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the Target
Number of PSUs set forth in the Grant Notice, upon the terms and conditions set
forth in the Grant Notice, the Plan, this Agreement and the Foreign Appendix, if
applicable, subject to adjustment as provided in Section 13.2 of the Plan. Each
PSU represents the right to receive one Share. However, unless and until the
PSUs have vested, Participant will have no right to the payment of any Shares
subject thereto. Prior to the actual delivery of any Shares, the PSUs will
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each PSU granted pursuant to the Grant Notice for all ordinary
and extraordinary cash dividends that are paid to all or substantially all
holders of the outstanding Shares with a record date that occurs between the
Grant Date and the date when the applicable PSU is distributed or paid to
Participant or is forfeited or expires. The Dividend Equivalents for each PSU
shall have a value equal to the amount of cash that is paid as a dividend on one
Share. The Dividend Equivalents shall be credited to a book account for
Participant in the form of cash unless the Administrator determines to cause the
Dividend Equivalents to be reinvested in additional PSUs as of the date of
payment of any such dividend based on the Fair Market Value of a Share on such
date. The Dividend Equivalents and any amounts that may become payable in
respect thereof shall be treated separately from the PSUs and the rights arising
in connection therewith for purposes of Section 409A.
2.2    Vesting of PSUs and Dividend Equivalents.
(a)    Subject to Participant’s continued employment with or service to a
Company Group Member on each applicable vesting date and subject to Section 3.8
and Section 3.15, the PSUs shall vest in such amounts and


A-1









--------------------------------------------------------------------------------




at such times as are set forth in the Grant Notice. Any Dividend Equivalents
provided pursuant to Section 2.1(b) hereof shall vest whenever the underlying
PSU to which such Dividend Equivalents relate vests.
(b)    Unless otherwise determined by the Administrator or as set forth in a
written agreement between Participant and the Company, (i) any PSUs and Dividend
Equivalents that do not performance-vest pursuant to the Performance-Vesting
Schedule set forth in the Grant Notice shall be forfeited as of the date it is
determined that such PSUs and Dividend Equivalents will not performance-vest and
shall not thereafter become vested and (ii) any PSUs and Dividend Equivalents
that have not become vested on or prior to the date of Participant’s Termination
of Service (including, without limitation, pursuant to any employment or similar
agreement by and between Participant and the Company) shall be forfeited on the
date of Participant’s Termination of Service and shall not thereafter become
vested.
2.3    Distribution or Payment of PSUs and Dividend Equivalents.
(a)    Participant’s PSUs (including any Dividend Equivalents reinvested in
PSUs) shall be distributed in Shares (either in book-entry form or otherwise)
and any Dividend Equivalents credited in the form of cash shall be distributed
in cash, in each case as soon as administratively practicable following the
vesting of the applicable PSU and Dividend Equivalent pursuant to Section 2.2,
but in no event later than the close of the calendar year in which such vesting
date occurs or (if later) the fifteenth day of the third calendar month
following such vesting date (for the avoidance of doubt, this deadline is
intended to comply with the “short-term deferral” exemption from Section 409A).
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of PSUs and Dividend Equivalents if it reasonably determines that
such payment or distribution will violate Federal securities laws or any other
Applicable Law, provided that such distribution or payment shall be made at the
earliest date at which the Company reasonably determines that the making of such
distribution or payment will not cause such violation, as required by Proposed
Treasury Regulation Section 1.409A-1(b)(4)(ii), and provided further that no
payment or distribution shall be delayed under this Section 2.3(a) if such delay
will result in a violation of Section 409A.
(b)    All distributions of Shares shall be made by the Company in the form of
whole Shares, and to the extent that the total number of Shares to be issued in
connection with any distribution would otherwise result in a fractional Share,
such total number of Shares shall be rounded down to the next whole Share and
the number of Shares to be issued in connection with the final service-vesting
date set forth in the Grant Notice (if any of the PSUs vest on such date) shall
equal, subject to the rounding convention described in this Section 2.3(b), the
excess of (i) the total number of Shares underlying Participant’s PSUs, over
(ii) the whole number of Shares issued in connection with prior service-vesting
dates.
2.4    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares or to cause
any Shares to be held in book-entry form prior to the fulfillment of all of the
following conditions: (a) the admission of the Shares to listing on all stock
exchanges on which such Shares are then listed, (b) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, that the Administrator shall, in its
absolute discretion, deem necessary or advisable, and (c) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable.
2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company Group has the authority to deduct or withhold, or require
Participant to remit to the applicable Company Group Member, an amount
sufficient to satisfy any applicable federal, state, local and


A-2









--------------------------------------------------------------------------------




foreign taxes required by Applicable Law to be withheld with respect to any
taxable event arising pursuant to this Agreement. The Company Group may withhold
or Participant may make such payment in one or more of the forms specified
below:
(i)    by cash or check made payable to the Company Group Member with respect to
which the withholding obligation arises;
(ii)    by the deduction of such amount from any cash payments payable pursuant
to the Dividend Equivalents or any other compensation payable to Participant;
(iii)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, until such time as the Company provides Participant
with written or electronic notice that such method of withholding taxes is not
permitted, by withholding a net number of Shares otherwise issuable pursuant to
the PSUs having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company Group based on
the maximum statutory withholding rates in Participant’s applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income;
(iv)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, with the consent of the Administrator, by tendering to
the Company vested Shares held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company Group based on the maximum statutory
withholding rates in Participant’s applicable jurisdictions for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income;
(v)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the PSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company Group Member with respect to which the withholding obligation arises
in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the applicable Company Group Member at such time as may
be required by the Administrator, but in any event not later than the settlement
of such sale; or
(vi)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the PSUs
or the Dividend Equivalents, in the event Participant fails to provide timely
payment of all sums required pursuant to Section 2.5(a), the Company shall have
the right and option, but not the obligation, to treat such failure as an
election by Participant to satisfy all or any portion of Participant’s required
payment obligation pursuant to Section 2.5(a)(ii) or Section 2.5(a)(iii) above,
or any combination of the foregoing as the Company may determine to be
appropriate. The Company shall not be obligated to deliver any certificate
representing Shares issuable with respect to the PSUs to, or to cause any such
Shares to be held in book-entry form by, Participant or his or her legal
representative, or to pay to Participant any cash with respect to any Dividend
Equivalents, unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting or settlement of the PSUs, the payment of
any cash with respect to the Dividend Equivalents or any other taxable event
related to the PSUs or the Dividend Equivalents.
(c)    In the event any tax withholding obligation arising in connection with
the PSUs will be satisfied under Section 2.5(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable


A-3









--------------------------------------------------------------------------------




to the Company for such purpose to sell on Participant’s behalf a whole number
of Shares from those Shares then issuable to Participant pursuant to the PSUs as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company Group Member with respect to which the withholding obligation
arises. Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 2.5(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares in settlement of the PSUs to Participant until the foregoing
tax withholding obligations are satisfied, provided that no payment shall be
delayed under this Section 2.5(c) if such delay will result in a violation of
Section 409A.
(d)    Participant is ultimately liable and responsible for, and, to the extent
permitted by Applicable Law, agrees to indemnify and keep indemnified the
Company Group from, all taxes and social security or national insurance
contributions owed in connection with the PSUs and any Dividend Equivalents
(including the grant or vesting of the PSUs or Dividend Equivalents or the
acquisition or disposal of any Shares), regardless of any action any Company
Group Member takes with respect to any tax withholding obligations that arise in
connection with the PSUs or the Dividend Equivalents. Participant shall pay any
taxes or other amounts that are required by the laws of a jurisdiction in which
Participant is subject to taxation to be paid by the Company Group with respect
to the grant, vesting or settlement of the RSUs or Dividend Equivalents or the
issuance of Shares or cash thereunder, to the extent those taxes or other
amounts are permitted to be passed through to the Participant under Applicable
Law. No Company Group Member makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the awarding, vesting or
payment of the PSUs or Dividend Equivalents or the subsequent sale of Shares.
The Company Group does not commit and is under no obligation to structure the
PSUs or Dividend Equivalents to reduce or eliminate Participant’s tax liability.
2.6    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a stockholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.
ARTICLE III.
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice, this Agreement and the Foreign Appendix, if applicable,
and to adopt such rules for the administration, interpretation and application
of the Plan, the Grant Notice, this Agreement and the Foreign Appendix, as
applicable, as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice, this Agreement or the Foreign Appendix, as applicable.
3.2    PSUs and Dividend Equivalents Not Transferable. The PSUs and the Dividend
Equivalents may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution, unless and until the
Shares underlying the RSUs have been issued, and all restrictions applicable to
such Shares have lapsed.


A-4









--------------------------------------------------------------------------------




The PSUs may not be hedged, including (without limitation) any short sale or any
acquisition or disposition of any put or call option or other instrument tied to
the value of the PSUs or the underlying Shares. None of the RSUs, the Dividend
Equivalents or any interest or right therein or part thereof shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence. Notwithstanding the foregoing, with the consent of
the Administrator, the PSUs and the Dividend Equivalents may be transferred to
Permitted Transferees pursuant to any conditions and procedures the
Administrator may require; provided that the PSUs and the Dividend Equivalents
may not be transferred for value or consideration. Participant may direct the
Company to record the ownership of any Shares underlying the PSUs that vest and
become issuable hereunder in the name of a revocable living trust established
for the exclusive benefit of Participant or Participant and his or her spouse.
Participant may make such a beneficiary designation or ownership directive at
any time by filing the appropriate form with the Administrator.
3.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the PSUs or Dividend Equivalents in such circumstances as it, in its
sole discretion, may determine. Participant acknowledges that the PSUs and the
Shares subject to the PSUs are subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan,
including Section 13.2 of the Plan.
3.4    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be delivered electronically through the
procedure set forth on the website maintained by the Company-designated
brokerage firm for Awards under the Plan or in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be delivered electronically or in writing
addressed to Participant at the most recent address on file with the Company for
Participant. All notices shall be deemed effective upon personal or electronic
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice, this Agreement and the Foreign Appendix, as applicable, are
intended to conform to the extent necessary with all Applicable Laws, including,
without limitation, the provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated thereunder by the Securities
and Exchange Commission and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the PSUs and Dividend Equivalents are granted and may be settled, only in
such a manner as to conform to Applicable Law. To the extent permitted by
Applicable Law, the Plan, the Grant Notice, this Agreement and the Foreign
Appendix, if applicable, shall be deemed amended to the extent necessary to
conform to Applicable Law.
3.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment,


A-5









--------------------------------------------------------------------------------




modification, suspension or termination of this Agreement shall adversely affect
the PSUs or the Dividend Equivalents in any material way without the prior
written consent of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the PSUs, the Grant Notice, this Agreement and
the Foreign Appendix, if applicable, shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of any Company Group Member or shall interfere with or
restrict in any way the rights of the Company Group, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between a Company Group
Member and Participant.
3.12    Acknowledgment of Nature of Plan and PSUs. In accepting the PSUs,
Participant acknowledges that:
(a)    the award of the PSUs (and the Shares subject to the PSUs) and the
Dividend Equivalents (and any cash subject to the Dividend Equivalents) the
Company is making under the Plan is unilateral and discretionary and will not
give rise to any future obligation on the Company to make further Awards under
the Plan to the Participant;
(b)    for labor law purposes, subject to Applicable Law, the PSUs (and the
Shares subject to the PSUs) and the Dividend Equivalents (and any cash subject
to the Dividend Equivalents) are not part of normal or expected wages or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for any Company Group Member or any
affiliate thereof;
(c)    Participant is voluntarily participating in the Plan;
(d)    the PSUs (and the Shares subject to the PSUs) and the Dividend
Equivalents (and any cash subject to the Dividend Equivalents) are not intended
to replace any pension rights or compensation;
(e)    none of the PSUs, the Dividend Equivalents or any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon
Participant any right with respect to employment or continuation of current
employment and shall not be interpreted to form an employment contract or
relationship with any Company Group Member or any affiliate thereof, and any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment;


A-6









--------------------------------------------------------------------------------




(f)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the PSUs vest and Participant obtains Shares, the
value of the Shares acquired may increase or decrease in value; and
(g)    in consideration of the grant of the PSUs hereunder, no claim or
entitlement to compensation or damages arises from termination of the PSUs, and
no claim or entitlement to compensation or damages shall arise from forfeiture
of the PSUs resulting from termination of Participant’s employment by any
Company Group Member or any affiliate thereof (for any reason whatsoever and
whether or not in breach of local labor laws) and Participant irrevocably
releases each Company Group Member from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, Participant shall be deemed irrevocably to have
waived Participant’s entitlement to pursue such claim.
3.13    Consent to Personal Data Processing and Transfer. By acceptance of the
PSUs, Participant acknowledges and consents to the collection, use, processing
and transfer of personal data as described below. The Company Group holds
certain personal information, including Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, employment history and status, salary, nationality, job
title, and any equity compensation grants or Shares awarded, cancelled,
purchased, vested, unvested or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). Participant is aware
that providing the Company with Participant’s Data is necessary for the
performance of this Agreement and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
Company Group will transfer Data to third parties in the course of its or their
business, including for the purpose of assisting the Company in the
implementation, administration and management of the Plan. However, from time to
time and without notice, the Company Group may retain additional or different
third parties for any of the purposes mentioned. The Company Group may also make
Data available to public authorities where required under Applicable Law. Such
recipients may be located in the jurisdiction which Participant is based or
elsewhere in the world, which Participant separately and expressly consents to,
accepting that outside the jurisdiction which Participant is based, data
protection laws may not be as protective as within. Participant hereby
authorizes the Company Group and all such third parties to receive, possess,
use, retain, process and transfer Data, in electronic or other form, in the
course of the Company Group’s business, including for the purposes of
implementing, administering and managing participation in the Plan, and
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of Participant to a third party to whom
Participant may have elected to have payment made pursuant to the Plan.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of Data by contacting Participant’s local
human resources representative. Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company through its local human resources representative;
however, withdrawing the consent may affect Participant’s ability to participate
in the Plan and receive the benefits intended by these PSUs. Data will only be
held as long as necessary to implement, administer and manage Participant’s
participation in the Plan and any subsequent claims or rights.
3.14    Entire Agreement. The Plan, the Grant Notice, this Agreement and the
Foreign Appendix, if applicable, constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
3.15    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A. However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify


A-7









--------------------------------------------------------------------------------




Participant or any other person for failure to do so) to adopt such amendments
to the Plan, the Grant Notice, this Agreement or the Foreign Appendix, or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Administrator
determines are necessary or appropriate for this Award either to be exempt from
the application of Section 409A or to comply with the requirements of Section
409A.
3.16    Agreement Severable. In the event that any provision of the Grant
Notice, this Agreement or the Foreign Appendix, if applicable, is held invalid
or unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of the Grant Notice or this Agreement.
3.17    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the PSUs and Dividend
Equivalents.
3.18    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a)(v) or Section 2.5(c): (a) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (b) such Shares may be sold as part
of a block trade with other participants in the Plan in which all participants
receive an average price; (c) Participant will be responsible for all broker’s
fees and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale; (d) to the extent the proceeds of such sale exceed the applicable tax
withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as reasonably practicable; (e) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (f) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Participant agrees to pay immediately upon demand to the
Company Group Member with respect to which the withholding obligation arises an
amount in cash sufficient to satisfy any remaining portion of the applicable
Company Group Member’s withholding obligation.
* * * * *




A-8









--------------------------------------------------------------------------------





EXHIBIT B
TO PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD GRANT NOTICE
SPECIAL PROVISIONS FOR PERFORMANCE-BASED RESTRICTED STOCK UNITS FOR PARTICIPANTS
OUTSIDE THE U.S.


This Exhibit B (this “Appendix”) includes special terms and conditions
applicable to Participants in the countries below. These terms and conditions
are in addition to those set forth in the Restricted Stock Unit Agreement (the
“Agreement”) and the Plan and to the extent there are any inconsistencies
between these terms and conditions and those set forth in the Agreement, these
terms and conditions shall prevail.
This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of August
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information herein
as the only source of information relating to the consequences of participation
in the Plan because the information may be out of date at the time the PSU vests
or Shares acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to the
particular situation of Participant, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in his or
her country may apply to his or her situation. If Participant is a citizen or
resident of a country other than the one in which he or she is currently
working, the information contained herein may not be applicable to Participant.
The Participant should be aware that the tax consequences in connection with the
grant of the PSU, the vesting of the PSU and the disposal of the resulting
Shares vary from country to country and are subject to change from time to time
and understand that the Participant may suffer adverse tax consequences as a
result of the PSU and the Participant’s disposal of the Shares. By signing the
Agreement the Participant acknowledges that he or she is not relying on the
Company for tax advice and will seek his or her own tax advice as required.




AUSTRALIA


1.
Tax: In accepting the PSU, Participant acknowledges that any taxable gain at the
date of grant or cessation, as appropriate, may result in an income and Medicare
tax charge arising. Participant acknowledges and confirms that Participant is
responsible for reporting and paying all taxes to the local tax authorities and
that this will be undertaken by Participant on a timely basis.



2.
Securities Law Information: If Participant acquires Shares pursuant to the PSU
and Participant offers the Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. Participant should obtain legal advice on disclosure obligations prior to
making any such offer.



3.
Exchange Control Information: Exchange control reporting is required for cash
transactions exceeding AUD$10,000 and international fund transfers. The
Australian bank assisting with the transaction will file the report. If there is
no Australian bank involved in the transfer, Participant will be required to
file the report.









B-1









--------------------------------------------------------------------------------




BRAZIL


1.
Acknowledgment of Nature of Plan and PSU: In accepting this Agreement,
Participant acknowledges that in the event of termination of Participant’s
employment (whether or not in breach of local labor laws), Participant’s rights
to unvested PSUs under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or notice period); the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively employed for purposes of Participant’s PSUs.



2.
Exchange Control Information: If Participant is a resident or domiciled in
Brazil, Participant will be required to submit an annual declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than the applicable
statutory threshold from time to time. Please note that the threshold may be
changed annually.





CANADA


1.
Termination of Service: For the purposes of this Agreement, Participant will be
deemed to have experienced a Termination of Service when Participant is no
longer providing active services to the Company and its Subsidiaries and
affiliates; such date shall not be extended by any notice of termination period
required to be provided under applicable local law.



2.
Special Provisions for Participants in Canada:



(a)    French Language Provision. The following provisions will apply if
Participant is a resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement a
la présente convention.
(b)    The Company reserves the right to impose other requirements on this PSU
and the Shares purchased upon vesting of this PSU, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require Participant to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.




CHINA


1.
Payment after Vesting: A Participant paying for all withholdings after vesting
of the PSUs may be required to provide evidence that any currency used to pay
the withholdings of any PSU was acquired and taken out of the jurisdiction in
which such Participant resides in accordance with all applicable laws, including
foreign exchange control laws and regulations.



2.
Settlement of PSUs and Sale of Shares: The Participant acknowledges and agrees
that the Company shall, on behalf of the Participant, sell all Shares issuable
to the Participant upon vesting of the PSUs. The Participant further agrees that
the Company is authorized to instruct its designated broker to assist with the
mandatory



B-2









--------------------------------------------------------------------------------




sale of such Shares (on the Participant’s behalf pursuant to this authorization)
and the Participant expressly authorize the Company’s designated broker to
complete the sale of such Shares. The Participant acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Upon the sale of the Shares, the Company
agrees to pay the Participant the cash proceeds from the sale of the Shares,
less any brokerage fees or commissions and subject to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant. The Participant acknowledges that the Participant is not aware
of any material nonpublic information with respect to the Company or any
securities of the Company as of the date of this Agreement.


3.
Exchange Control Requirements: The Participant understands and agrees that,
pursuant to local exchange control requirements, the Participant will be
required to repatriate the cash proceeds from the sale of the Shares issued upon
the settlement of the PSUs to China. The Participant further understands that,
under applicable laws, such repatriation of the Participant’s cash proceeds may
need to be effectuated through a special exchange control account established by
the Company or the Participant’s employer, and the Participant hereby consents
and agrees that any proceeds from the sale of any Shares the Participant
acquires may be transferred to such special account prior to being delivered to
the Participant. The Participant also understands that the Company will deliver
the proceeds to the Participant as soon as possible, but there may be delays in
distributing the funds to the Participant due to exchange control requirements
in China. Proceeds may be paid to the Participant in U.S. dollars or local
currency at the Company’s discretion. If the proceeds are paid to the
Participant in U.S. dollars, the Participant will be required to set up a U.S.
dollar bank account in China so that the proceeds may be deposited into this
account. If the proceeds are paid to the Participant in local currency, the
Company is under no obligation to secure any particular exchange conversion rate
and the Company may face delays in converting the proceeds to local currency due
to exchange control restrictions. The Participant further agrees to comply with
any other requirements that may be imposed by the Company in the future in order
to facilitate compliance with exchange control requirements in China.



The Participant fully understands that the offer of the PSUs has not been and
will not be registered with or approved by the Financial Supervisory Commission
of the Republic of China pursuant to relevant securities laws and regulations
and the PSUs may not be offered or sold within the Republic of China through a
public offering or in circumstances which constitute an offer within the meaning
of the Securities and Exchange Law of the Republic of China that requires a
registration or approval of the Financial Supervisory Commission of the Republic
of China.


The Participant acknowledges and agrees that he or she may be required to do
certain acts and/or execute certain documents in connection with the award of
the PSUs, the settlement of the PSUs and the disposition of the Shares,
including but not limited to obtaining foreign exchange approval for remittance
of funds and other governmental approvals within the Republic of China. The
Participant shall pay his/her own costs and expenses with respect to any event
concerning a holder of the PSUs, or Shares settled thereby, arising as a result
of the Plan.




CZECH REPUBLIC


1.
Public Offering. The Plan and Agreement have not been reviewed or approved by
the Czech National Bank or any other Czech public authority and the Company
relies on the exemption to publish a Prospectus under Act no. 256/2004 Coll., on
Undertaking on Capital Markets, as amended.



B-3









--------------------------------------------------------------------------------






2.
Exchange Control Information. Participant may be required to file a report with
the Czech National Bank on acquisition of the Shares upon vesting of the PSU and
the opening and maintenance of a foreign account. However, because exchange
control regulations change frequently and without notice, Participant should
consult his or her personal advisor before vesting of the PSU and before opening
any foreign accounts in connection with the Plan to ensure compliance with
current regulations. Participant is solely responsible for complying with
applicable Czech exchange control laws.





DENMARK


1.
Forfeiture, Termination and Cancellation upon Termination of Services:
Notwithstanding any contrary provision of this Agreement, upon the thirtieth
(30th) day following Participant’s Termination of Services for any or no reason
Agreement (except if the Participant is a Good Leaver as provided in Section 2
below), the then-unvested PSUs subject to this Agreement will be automatically
forfeited, terminated and cancelled as of such date without payment of any
consideration by the Company, and Participant, or Participant’s beneficiary or
personal representative, as the case may be, shall have no further rights
hereunder. Notwithstanding the foregoing and except as provided in Section 2
below, the Administrator may, in its sole discretion, terminate the
then-unvested PSUs subject to this Agreement at any time during the period of
time commencing upon Participant’s Termination of Services and the thirtieth
(30th) day following such Termination of Services and such PSUs shall be
forfeited, terminated and cancelled as of such date without payment of any
consideration by the Company. For the avoidance of doubt, except as otherwise
provided by the Administrator, no PSUs shall vest following Participant’s
Termination of Services except as provided in Section 2 below.



2.
Danish Act on Exercise of Options or Subscription Rights for Shares etc. in
Employment Relationship: If the Participant is an Employee but not a managing
director of a Danish Subsidiary of the Company, then this Agreement shall be
subject to the provisions of the Danish Act on Exercise of Options or
Subscription Rights for Shares etc. in Employment Relationship (the “Act”). For
the avoidance of doubt, this Section 2 shall not apply if the Participant is not
an Employee or not covered by the Act for any reason. Specifically:



(a)    Termination of Service. Pursuant to the Act, in the event the Participant
experiences a Termination of Services for any reason other than if the
Participant is a Good Leaver (as defined below) prior to the vesting of all of
the PSUs, any Shares that have not been settled will terminate automatically and
be forfeited without further notice and at no cost to the Company. Pursuant to
the Act, in the event the Participant experiences a Termination of Services and
if the Participant is a Good Leaver prior to the vesting of all of the PSUs, the
Participant retains the right to the Shares that have not been settled
irrespective of vesting. Provided, further, the Participant retains the right,
in proportion the Participant’s employment period with the Company, to a
pro-rata share of granted PSUs to which the Participant would have been entitled
according to agreement or custom if the Participant had still been employed at
the time of expiration of the financial year or at the time of such granting.


(b)    Good Leaver. Pursuant to the Act, for purposes of this Agreement, the
Participant, who is an Employee but not a managing director, is considered a
“Good Leaver” in the following situations:


(i)    if the Participant’s employer terminates the Participant’s employment and
such termination is not due to the Participant’s being in breach of contract or
due to the Participant having been summarily dismissed in a legitimate way;




B-4









--------------------------------------------------------------------------------




(ii)     if the Participant resigns because of reaching the age applicable to
retirement or because the Participant will be entitled to state pension or
retirement pension; or


(iii)    if the Participant terminates the Participant’s employment due to gross
negligence on the part of the Danish employer company.


(c)    Employer Statement. The Participant and the Company acknowledge that the
Participant is entitled to receive an “employer statement”, as such term is used
in the Act, including the following information, if applicable:


(i)    the time of grant of the right to subscribe for or purchase shares at a
later date;


(ii)    criteria or conditions for granting the right to subscribe for or
purchase shares at a later date;


(iii)    time of settlement or the rules for the determination thereof;


(iv)    the price, if any, or the rules for fixing of the price at which the
shares may be subscribed for or purchased at the time of settlement;


(v)    the legal status of the Participant in connection with termination of
employment; and


(vi)    the financial aspects of participating in the Agreement.
The employer statement shall be provided in Danish. The employer statement shall
be provided to the Participant, at the latest, within one month after the
conclusion of the Agreement.


3.
Acknowledgment of Nature of Plan and PSUs: In accepting this Agreement, the
Participant acknowledges that, except as provided in Section 2 hereof, in the
event of termination of the Participant’s employment (whether or not in breach
of local labor laws), the Participant’s rights to vest the PSUs under the Plan,
if any, will terminate effective as of the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under applicable local laws (e.g., active employment would not include a period
of “garden leave” or similar period pursuant to applicable local laws); the
Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of Participant’s PSUs.



4.
Exchange Control Information: If the Participant establishes an account holding
Shares or an account holding cash outside Denmark, the Participant must report
the account to the Danish Tax Administration. The form which should be used in
this respect can be obtained from a local bank. (These obligations are separate
from and in addition to the obligations described in Section 5 below.)



5.
Securities/Tax Reporting Information: If the Participant holds Shares acquired
under the Plan in a brokerage account with a broker or bank outside Denmark, the
Participant is required to inform the Danish Tax Administration about the
account. For this purpose, the Participant must file a Form V (Erklaering V)
with the Danish Tax Administration. The Form V must be signed both by the
Participant and by the applicable broker or bank where the account is held. By
signing the Form V, the broker or bank undertakes to forward information to the
Danish Tax Administration concerning the shares in the account without further
request each year. By signing the Form V, the Participant authorizes the Danish
Tax Administration to examine the account.





B-5









--------------------------------------------------------------------------------




In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the
Participant is also required to inform the Danish Tax Administration about this
account. To do so, the Participant must file a Form K (Erklaering K) with the
Danish Tax Administration. The Form K must be signed both by the Participant and
by the applicable broker or bank where the account is held. By signing the Form
K, the broker/bank undertakes an obligation, without further request each year,
to forward information to the Danish Tax Administration concerning the content
of the account. By signing the Form K, the Participant authorizes the Danish Tax
Administration to examine the account.




FRANCE


1.
Securities law: This offer does not require a prospectus to be submitted for
approval to the Autorité des Marchés Financiers (“AMF”). Participant may take
part in the offer solely for his or her own account and any financial
instruments thus acquired cannot be distributed directly or indirectly to the
public otherwise than in accordance with Articles L. 411-1, L. 411-2, L. 412-1
and L. 621-8 to L. 621-8-3 of the Monetary and Financial Code. The information
provided to Participant in this Agreement, the Plan or other documents supplied
to Participant in connection with the offer to Participant of the PSU is
provided as factual information only and as such is not intended to induce
Participant to accept to enter into this Agreement. Any such information does
not give or purport to give any indication of the likely future financial
success or performance of the Company and historical financial information gives
no indication of future financial performance. This PSU is not intended to
qualify for any favorable tax and social security treatment in France. Should
Participant be in any doubt as to the contents of the offer of this PSU or what
course of action to take in relation to the offer, Participant is recommended to
immediately seek his or her own personal financial advice from his or her
stockbroker, bank manager, solicitor, accountant or other independent financial
advisor duly authorized by the competent authorities or bodies.



2.
Exchange Control Information. The Participant must declare to the customs and
excise authorities any cash and securities the Participant imports or exports
without the use of a financial institution when the value of such cash or
securities exceeds a certain amount. The Participant should consult with the
Participant’s professional advisor. In addition, if the Participant is a French
resident, the Participant may hold stock outside France provided the Participant
declares all foreign bank and brokerage accounts on an annual basis (including
the accounts that were open and those that were closed during the tax year) on a
specific form in the Participant’s income tax return.



3.
French Language Provision. By signing and returning this Agreement, the
Participant confirms having read and understood the documents relating to the
Plan which were provided to the Participant in English language. The Participant
accepts the terms of those documents accordingly.



En signant et renvoyant ce Contrat vous confirmez ainsi avoir lu et compris les
documents relatifs au Plan qui vous ont été communiqués en langue anglaise. Vous
en acceptez les termes en connaissance de cause.




GERMANY


1.
Definition of Employee. The definition of Employee shall, for the avoidance of
doubt, include the legal representatives of the German group members.





B-6









--------------------------------------------------------------------------------




2.
Eligible Individuals, Holders or Persons. The Company’s discretion to award
rights under the Plan to shall be exercised in compliance with German law, in
particular with the labor law principle of equal treatment (arbeitsrechtlicher
Gleichbehandlungsgrundsatz) and with the prohibition of discrimination
(Diskriminierungsverbot).



3.
Administrator’s Discretion. The Administrator’s discretion under the Plan, the
Agreement, the Grant Notice and this Appendix, including their interpretation,
shall always be exercised reasonably (nach billigem Ermessen) as defined under
German law.



4.
Taxes. For the avoidance of doubt, taxes always include German social security
contributions, and in this regard, Participant’s portion.



5.
Securities Law. This offer does not require a securities prospectus
(Wertpapierprospekt) to be submitted for approval to the German Federal
Financial Supervisory Authority (Bundesanstalt für Finanzdienstleistungsaufsicht
or BaFin).



6.
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Central Bank (Deutsche Bundesbank). If
Participant uses a German bank to transfer a cross-border payment in excess of
€12,500 in connection with the sale of Shares acquired under the Plan, the bank
will file the report for Participant. In addition, Participant must report any
receivables, payables, or debts in foreign currency exceeding an amount of
€5,000,000 on a monthly basis. Finally, Participant must report on an annual
basis if Participant holds Shares that exceed 10% of the total voting capital of
the Company.



7.
Consent to Personal Data Processing and Transfer. By acceptance of this PSU, the
Participant acknowledges and consents to the collection, use, processing and
transfer of personal data as described below and in accordance with the Company
privacy policy. The Company Group Members hold certain personal information,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
employment history and status, salary, nationality, job title, and any equity
compensation grants or Shares awarded, cancelled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company Group Members will transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. The Company Group Members may also make the Data
available to public authorities where required under locally applicable law.
These recipients may be located in the United States, the European Economic
Area, or elsewhere, which the Participant separately and expressly consents to,
accepting that outside the European Economic Area, data protection laws may not
be as protective as within. The Participant hereby authorizes the Company Group
Members to possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan on behalf of the Participant to a third party
with whom the Participant may have elected to have payment made pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company through Participant’s local human resources representative. However,
withdrawing the consent may affect the Participant’s ability to participate in
the Plan and receive the benefits intended by this PSU. Data will only be held
as long as necessary to implement, administer and manage the Participant’s
participation in the Plan and any subsequent claims or rights.







B-7









--------------------------------------------------------------------------------




HONG KONG


1.
Warning: The PSUs and Ordinary Shares issued at settlement do not constitute a
public offering of securities under Hong Kong law and are available only to
Employees, Consultants and Non-Employee Directors of the Company, its parent,
Subsidiary or affiliate. The Agreement, including this Exhibit B, the Plan and
other incidental award documentation have not been prepared in accordance with
and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor has the
award documentation been reviewed by any regulatory authority in Hong Kong. The
PSUs are intended only for the personal use of the recipient Participant and may
not be distributed to any other person. If you are in any doubt about any of the
contents of the Agreement, including this Exhibit B, or the Plan, you should
obtain independent professional advice.



2.
Sale of Ordinary Shares: In the event the PSUs vest and are settled within six
months of the Grant Date, you agree that you will not dispose of any Shares
acquired prior to the six-month anniversary of the Grant Date.



3.
Nature of Scheme: The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.





HUNGARY
1.
Securities Law Information. The PSU does not qualify as an offer of securities
under Hungarian capital market regulations. The Agreement does not have to be
approved by the National Bank of Hungary. Neither the grant nor vesting of the
PSU requires a prospectus to be submitted for approval by the National Bank of
Hungary.



2.
Tax reporting. As the Company providing the PSU is not a Hungarian incorporated
entity, in accordance with the Hungarian tax legislation, the Participant’s
employer is not required to withhold any Hungarian taxes that may arise in
connection with the vesting of the PSU. Participants must directly pay these
taxes with respect to the income realized in accordance with applicable payment
requirements. This also applies to any taxes arising on capital gains realized
due to the subsequent sale of any Shares.





INDIA


1.
Consent to Personal Data Processing and Transfer: If the Indian affiliate of the
Company has 100 or more employees, then the Indian Industrial Employment
(Standing Order) Act of 1946 applies, which requires that employees, including
Participant, have rights of access to Data.



2.
Foreign Assets Reporting Information: Participant is required to declare foreign
bank accounts and any foreign financial assets (including Shares subject to the
PSU held outside India) in his or her annual tax return. It is Participant’s
responsibility to comply with this reporting obligation and Participant should
consult with his or her personal tax advisor in this regard.



3.
Exchange Control Information: If Participant remits funds out of India in
connection with any award under the Plan, it is Participant’s responsibility to
comply with applicable exchange control requirements of the Reserve Bank of
India. Participant understands that Participant must repatriate any proceeds
from the sale of Shares acquired under the Plan or the receipt of any dividends
to India within 90 days of receipt. Participant



B-8









--------------------------------------------------------------------------------




must obtain a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposits the foreign currency and maintain the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or
Participant’s employer requests proof of repatriation.


4.
Acknowledgment of Nature of Plan and PSU: In accepting this Agreement,
Participant acknowledges that in the event of termination of Participant’s
employment (whether or not in breach of local labor laws), Participant’s rights
to vest the PSUs under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of
Participant’s PSUs.





IRELAND


Director Reporting Obligation: If you are a director, shadow director or
secretary of a parent or subsidiary in Ireland, you must notify the Irish parent
or subsidiary in writing within five business days of receiving or disposing of
an interest in the Company (e.g., PSUs or Shares), or within five business days
of becoming aware of the event giving rise to the notification requirement or
within five days of becoming a director or secretary if such an interest exists
at the time. This notification requirement also applies with respect to the
interests of your spouse or children under the age of 18 (whose interests will
be attributed to you if you are a director, shadow director or secretary).


A shadow director is an individual who is not on the board of directors of an
Irish parent or subsidiary but who has sufficient control so that the board of
directors of the Irish parent or subsidiary, as applicable, acts in accordance
with the directions and instructions of the individual.




MALAYSIA


1.
Malaysian Insider Trading Notification: You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of Shares
or rights to Shares under the Plan.  Under the Malaysian insider-trading rules,
you are prohibited from acquiring or selling Shares or rights to Shares (e.g.,
an Award under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of Shares once such information is generally available.



2.
Director Notification Obligation: If you are a director of a Malaysian
Subsidiary or affiliate of the Company, you are subject to certain notification
requirements under the Malaysian Companies Act.  Among these requirements is an
obligation to notify the relevant Malaysian Subsidiary or affiliate in writing
when you receive or dispose of an interest (e.g., an Award under the Plan or
Shares) in the Company or any related company.  Such notifications must be made
within 14 days of receiving or disposing of any interest in the Company or any
related company. 





MEXICO


Acknowledgment of Nature of Plan and Option: In accepting this Agreement,
Participant acknowledges that:




B-9









--------------------------------------------------------------------------------




(a)    Participant has received copies of the Plan, has reviewed the Plan and
the Agreement in their entirety and fully understands and accepts all provisions
of the Plan and the Agreement;


(b)    in the event of a Termination of Service (whether or not in breach of
local labor laws), Participant’s rights to vest the PSUs under the Plan, if any,
will terminate effective as of the date that Participant is no longer actively
providing services to the Company or its Subsidiaries and will not be extended
by any notice period mandated under applicable local laws (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to applicable local laws); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively providing
services for purposes of Participant’s PSUs; and


(c)    the PSU and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.


By signing this Agreement, Participant further acknowledges that Participant has
read and specifically and expressly approves the terms and conditions described
in the paragraph immediately above, in which the following is clearly described
and established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company and any parent, Subsidiary or affiliate are not responsible for
any decrease in the value of the Shares underlying the PSUs.




NETHERLANDS


Securities Law Notification: Participant should be aware of Dutch
insider-trading rules, which may impact the ability to sell Shares acquired
under the Plan. In particular, Participant may be prohibited from effectuating
certain transactions if Participant has insider information regarding the
Company.


By accepting any PSUs granted hereunder and participating in the Plan,
Participant acknowledges having read and understood this Securities Law
Notification and further acknowledge that it is Participant’s responsibility to
comply with the following Dutch insider trading rules:


Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to the issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public, and which, if published, would
reasonably be expected to affect the stock price, regardless of the development
of the price. The insider could be any employee of an Affiliate in the
Netherlands who has inside information as described herein.


Given the broad scope of the definition of inside information, certain employees
of the Company working at an affiliate in the Netherlands (including persons
eligible to participate in the Plan) may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when in possession of such inside information.




NORWAY


Acknowledgment of Nature of Plan and PSUs: In accepting this Agreement, the
Participant acknowledges that, in the event of termination of the Participant’s
employment (whether or not in breach of local labor laws), the Participant’s
rights to vest the PSUs under the Plan, if any, will terminate effective as of
the date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under


B-10









--------------------------------------------------------------------------------




applicable local laws (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to applicable local laws); the
Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of Participant’s PSUs.




PHILIPPINES


1.
Securities Law Notification. This offering is subject to an exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission under Section 10.1(k) of the Philippine Securities
Regulation Code.



THE SHARES SUBJECT TO THE PSU BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED
WITH THE PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES
REGULATION CODE. ANY FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION
REQUIREMENTS IN THE PHILIPPINES UNDER THE CODE UNLESS SUCH OFFER OR SALE
QUALIFIES AS AN EXEMPT TRANSACTION.


For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, Participant may refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Corporation’s website at
http://investors.cognizant.com/filings. In addition, Participant may receive,
free of charge, a copy of the Company’s Annual Report, Quarterly Reports or any
other reports, proxy statements or communications distributed to the Company’s
stockholders by contacting General Counsel, Cognizant Technology Solutions
Corporation, Glenpointe Centre West, 500 Frank W. Burr Blvd., Teaneck, NJ 07666.


Participant may sell or dispose of Shares acquired under the Plan, if any,
through E*TRADE (or any other broker designated by the Company or to which the
Shares have been transferred by Participant), provided that such sale takes
place outside of the Philippines through the facilities of the stock exchange on
which the Shares are listed (i.e., the Nasdaq Global Select Market).


2.
Acknowledgment of Nature of Plan and PSUs: In the event of termination of
Participant’s employment (for any reason whatsoever), Participant’s rights to
vest the PSUs under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of
Participant’s PSUs.





POLAND


1.
Withdrawal Right. Participant acknowledges and agrees that Participant shall
have fourteen (14) days from when Participant receives this Agreement to
withdraw from the Agreement and not accept this PSU. To decline this PSU and
withdraw Participant’s acceptance to the Agreement, Participant must submit a
written notice within fourteen (14) days from Participant’s receipt of the
Agreement, which shall be addressed to the Company at: Glenpointe Centre West,
500 Frank W. Burr Blvd., Teaneck, NJ 07666. Receipt of the Agreement by
Participant or submission of Participant’s request to withdraw from the
Agreement to the Company shall be



B-11









--------------------------------------------------------------------------------




deemed effective upon personal delivery, electronic delivery or by registered or
certified mail, with postage and fees prepaid.


2.
Exchange Control Information. Participant should consult with a personal legal
advisor regarding any exchange control obligations to the National Bank of
Poland that Participant may have prior to the vesting of the PSU.



3.
Polish language data privacy consent. Wyrażam zgodę na przetwarzanie moich
danych osobowych dla potrzeb niezbędnych do realizacji celów planu opcyjnego
(zgodnie z Ustawą z dnia 29.08.1997 roku o Ochronie Danych Osobowych).



4.
Acceptance. By accepting this PSU, Participant confirms having read and
understood the documents relating to the Agreement and the Plan that were
provided to Participant in the English language and in the Polish language.
Participant accepts the terms of those documents accordingly.



Akceptując tę opcję, potwierdzasz, po przeczytaniu i zrozumieniu dokumentów
odnoszących się do umowy i planu które zostały dostarczone do Ciebie w języku
angielskim oraz w języku polskim.




QATAR


Acknowledgment of Nature of Plan and PSUs. In the event of termination of
Participant’s employment (for any reason whatsoever), Participant’s rights to
vest the PSUs under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to
applicable local laws); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of
Participant’s PSUs.




SAUDI ARABIA


1.
Securities Law Information. This Agreement may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted under the Offers of
Securities Regulations issued by the Capital Market Authority.



The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this Agreement. Prospective purchasers of securities hereby should conduct their
own due diligence on the accuracy of the information relating to the securities.
If Participant does not understand the contents of this Agreement, Participant
should consult his or her own advisor or an authorized financial advisor.


2.
Acknowledgment of Nature of Plan and PSUs. In the event of termination of
Participant’s employment (for any reason whatsoever), Participant’s rights to
vest the PSUs under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under applicable local laws (e.g., active employment
would not include a period of “garden leave”



B-12









--------------------------------------------------------------------------------




or similar period pursuant to applicable local laws); the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed for purposes of Participant’s PSUs.




SINGAPORE


1.
Securities Law Information. The award of the PSU is being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which
it is exempt from the prospectus and registration requirements under the SFA.



2.
Director/CEO Notification Obligation. If Participant is a director or chief
executive officer (as applicable) of a company incorporated in Singapore which
is related to the Company (“Singapore Company”), Participant is subject to
certain disclosure / notification requirements under the Companies Act (Cap. 50
of Singapore). Among these requirements is an obligation to notify the Singapore
Company in writing when Participant acquires an interest (such as shares,
debentures, participatory interests, rights, options and contracts) in the
Company (e.g., the PSU, the Shares or any other Award). In addition, Participant
must notify the Singapore Company when Participant disposes of such interest in
the Company (including when Participant sells Shares issued upon vesting and
maturity of the PSU). These notifications must be made within two days of
acquiring or disposing of any such interest in the Company. In addition, a
notification of Participant’s interests in the Company must be made within two
business days of becoming a director or chief executive officer (as applicable).



3.
Taxation Information. In the event that Participant should be granted an award
of the PSU in connection with Participant’s employment in Singapore, any gains
or profits enjoyed by Participant arising from the vesting of such PSU will be
taxable in Singapore as part of Participant’s employment remuneration regardless
of when the PSU vests or where Participant is at the time the PSU vests.
Participant may, however, be eligible to enjoy deferment of such taxes under
incentive schemes operated by the Inland Revenue Authority of Singapore if the
qualifying criteria relating thereto are met. Participant is advised to seek
professional tax advice as to Participant’s tax liabilities including, to the
extent Participant is a foreigner, how such gains or profits aforesaid will be
taxed at the time Participant ceases to work in Singapore.



All taxes (including income tax) arising from the award of any PSU or the
vesting of any PSU thereon shall be borne by Participant.


Where Participant is a non-citizen of Singapore and about to leave employment
with the Employer (as defined below), the Employer may be required under the
Income Tax Act (Cap. 134) of Singapore to deduct or withhold taxes arising from
the vesting of the PSU from Participant’s emoluments. An amount equal to the tax
amount required to be deducted or withheld will have to be so deducted or
withheld by the Employer and paid to the Singapore tax authorities. Emoluments
include income from gains or profits from any employment, which includes any
wages, salary, leave pay, fee, commission, bonus, gratuity, perquisite or
allowance (other than certain types of allowance) paid or granted in respect of
the employment whether in money or otherwise, and any gains or profits, directly
or indirectly, derived by any person from a right or benefit to acquire shares
in any company where such right or benefit is obtained by reason of any office
or employment held by him or her. “Employer” shall mean the Company, a Singapore
subsidiary of the Company, other affiliated company or any other person paying
such emoluments, whether on his or her account or on behalf of another person.




SPAIN
1.
Grant Notice: The following paragraphs are inserted immediately after the first
paragraph of the Grant Notice:



B-13









--------------------------------------------------------------------------------




No Entitlement for Claims or Compensation. The vesting of the PSU is expressly
conditional upon Participant’s continued and active rendering of services, such
that the Participant’s Termination of Service for any reason whatsoever may
result in the PSU ceasing to vest immediately, in whole or in part, effective on
the date of Participant’s Termination of Service (unless otherwise specifically
provided in the Agreement). This will be the case, for example, even if (1)
Participant is considered to be unfairly dismissed without good cause; (2)
Participant is dismissed for disciplinary or objective reasons or due to a
collective dismissal; (3) the Termination of Service is due to a change of work
location, duties or any other employment or contractual condition; (4)
Participant experiences a Termination of Service due to a unilateral breach of
contract by the Company or a Subsidiary; or (5) Participant experiences a
Termination of Service for any other reason whatsoever. Consequently, upon
Participant’s Termination of Service for any of the above reasons, Participant
may automatically lose any rights to the Shares subject to the PSU that were not
vested on the date of Participant’s Termination of Service, as described in the
Plan and the Agreement.


2.
Exchange Control Information: Participant must declare the acquisition,
ownership and sale of Shares to the Dirección General de Política Comercial e
Inversiones Exteriores (“DGPCIE”) of the Ministerio de Economia for statistical
purposes. Participant must also declare the ownership of any Shares with the
Directorate of Foreign Transactions each January while the Shares are owned. If
Participant acquires the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGPCIE for Participant; otherwise, Participant will be required make the
declaration by filing the appropriate form with the DGPCIE. Generally, the
declaration must be made in January for Shares acquired or sold during (or owned
as of December 31 of) the prior year; however, if the value of Shares acquired
or sold exceeds €1,502,530 (or Participant holds 10% or more of the shares
capital of the Company or such other amount that would entitle Participant to
join the Company’s board of directors), the declaration must be filed within one
month of the acquisition or sale, as applicable. In addition, if Participant
wishes to import the share certificates into Spain, Participant must declare the
importation of such securities to the DGPCIE.



When receiving foreign currency payments exceeding €50,000 derived from the
ownership of Shares (e.g., dividends or sale proceeds), Participant must inform
the financial institution receiving the payment of the basis upon which such
payment is made. Upon prior request, Participant will need to provide the
institution with the following information; Participant’s name; address; and
fiscal identification number; the name and corporate domicile of the Company;
the amount of payment; the currency used; the country of origin; the reasons for
the payment; and required information.


Further, to the extent that Participant holds assets (e.g., the PSU) outside of
Spain with a value in excess of €20,000 (on a per-asset basis) as of December 31
each year, Participant will be required to report information on such rights and
assets on Participant’s tax return for such year.


Participant is solely responsible for complying with any exchange control or
other reporting requirement that may apply to Participant as a result of
participation in the Plan, the acquisition and/or sale of the Shares and/or the
transfer of funds in connection with the PSU. Participant should consult
Participant’s legal advisor to confirm the current reporting requirements when
Participant acquires Shares, sells Shares and/or transfers any funds related to
the Plan to Spain.


3.
Securities Law Information: The PSU described in the Agreement does not qualify
under Spanish regulations as securities. No “offer of securities to the public,”
as defined under Spanish law, has taken place or will take place in the Spanish
territory. The Agreement (including the Appendix) has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and it does not
constitute a public offering prospectus.





B-14









--------------------------------------------------------------------------------






SWEDEN


Acknowledgment of Nature of Plan and PSUs: In accepting these PSUs, Participant
acknowledges that, in the event of termination of Participant’s employment
(whether or not in breach of local labor laws) and except as otherwise provided
in the Agreement, Participant’s rights to vest the PSUs under the Plan, if any,
will terminate effective as of the date that Participant is no longer actively
employed and will not be extended by any notice period mandated under applicable
local laws (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to applicable local laws); the Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed for purposes of Participant’s PSUs.




SWITZERLAND


1.
Securities Law Information. The grant of a PSU under the Plan is not considered
a public offering in Switzerland and is, therefore, not subject to a prospectus
requirement in Switzerland.



2.
Tax Withholding. References to any “tax withholding” in the Agreement shall
include federal, cantonal and communal individual income tax as well as the
employee portion of Swiss social security contributions. For Swiss social
security purposes, references to “taxable income” shall mean “income subject to
Swiss social security contributions” which may not have the same assessment base
as income taxes.





UAE


1.
Securities Law Information. Participation in the Plan is being offered only to
selected Participants and is in the nature of providing equity incentives to
Participants in the United Arab Emirates. The Plan and the Agreement are
intended for distribution only to such Participants and must not be delivered
to, or relied on by, any other person. Prospective purchasers of the securities
offered should conduct their own due diligence on the securities.



If the Participant does not understand the contents of the Plan and the
Agreement, the Participant should consult an authorized financial adviser. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Agreement nor taken steps to verify the information set
out therein, and have no responsibility for such documents.


Understood and agreed:




Print Name: __________________________


Place / Date: _________________________




____________________________________
(Participant’s signature)






B-15







